Citation Nr: 1702091	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-32 977	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 60 percent for prostate cancer residuals with urinary stress incontinence.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1956 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's prostate cancer is in remission.

2.  The Veteran's service-connected prostate cancer residuals have been assigned the maximum schedular rating available.

3.  The Veteran does not have renal dysfunction.

4.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent for prostate cancer residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated November 20, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, in an August 2014 submission, the Veteran indicated that he had no other information or evidence to give VA to support his claim.  See 08/18/2014 VBMS entry, VCAA Notice Acknowledgement.

VA also satisfied its duty to assist the Veteran in the development of the increased rating claim on appeal.  Service treatment records and pertinent post-service VA and private medical records, have been obtained and associated with the claims file.  There are also potentially relevant documents and argument in support of the claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examination was provided in January 2015 assessing the severity of the Veteran's service-connected prostate cancer residuals.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination report adequately documents the Veteran's symptoms as they relate to the rating criteria.  He has not alleged any prejudice caused by a deficiency in the examination.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.



Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected prostate cancer residuals.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's prostate cancer residuals are rated as 60 percent disabling under DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b (2016).  

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which provides that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a maximum 60 percent evaluation.  See 38 C.F.R. § 4.115a.  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In considering the history of the Veteran's prostate cancer, he was diagnosed with prostate cancer by biopsy in June 2006 following elevated PSA levels.  He underwent brachytherapy implants and external beam radiotherapy, which were completed in April 2007.  In an August 2007 rating decision, service connection was granted for prostate cancer, and a 100 percent disability rating was assigned, effective July 19, 2006.  

There has not been any indication of local reoccurrence or metastasis of the Veteran's prostate cancer and his residuals have not been productive of renal dysfunction, and he has not claimed to have any such problems.  Rather his complaints center on erectile dysfunction and voiding dysfunction.  See clinical records March 2006 to April 2014 from Huntsville Internal Medicine Associates, Inc., Pathology Associates, J.F. Schneider, Jr., M.D., and various VA outpatient facilities dated.  See also VA examination reports dated in June 2006, December 2006, February 2009, and June 2013.  In a May 2014 rating decision, the RO reduced the Veteran's disability rating to 60 percent for residuals of prostate cancer with urinary stress incontinence, effective August 1, 2014.  

Additionally, the Veteran is already being compensated for erectile dysfunction separately as due to service-connected diabetes under the provisions of Special Monthly Compensation under 38 U.S.C.A. § 1114 (k) from his date of claim for service connection for diabetes mellitus.  

When examined by VA in January 2015, the Veteran reported daytime voiding intervals of 1 to 2 hours and nighttime voiding of 3 to 4 times.  In addition to urinary frequency, he also reported problems with incontinence requiring the use of absorbent materials which must be changed 2 to 4 times per day.  He had problems with slow weak stream and decreased force.  The Veteran did not require an appliance and did not have a history of recurrent bladder or infections.  He also reported erectile dysfunction as a residual secondary to prostate cancer treatment.  The VA examiner noted that the Veteran's malignancy was in remission with no evidence of active cancer.  

The Veteran is in receipt of the maximum 60 percent disability rating under DC 7528 for voiding dysfunction; therefore, a higher rating is not available.  38 C.F.R. § 4.115a.  While disability ratings greater than 60 percent are available for prostate cancer residuals when renal dysfunction predominates, as noted above, the record show that he does not have renal dysfunction, therefore discussion of a potentially higher rating based on renal dysfunction is unnecessary.  Id.  Accordingly, the criteria for a disability rating higher than 60 percent are not met. 

Finally, other potentially relevant diagnostic codes including bladder fistula, bladder injury, or bladder calculus with symptoms interfering with function, also direct such be rated with respect to voiding dysfunction and/or urinary tract infection, as addressed above.  38 C.F.R. § 4.115b, DCs 7515, 7516, 7517.  

The Board has also considered whether the service-connected prostate cancer residuals claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's prostate cancer residuals are fully contemplated by the schedular rating criteria.  The Veteran has not argued, and the evidence does not suggest, that the prostate cancer residuals manifest in symptoms other than, voiding dysfunction.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's urinary frequency and incontinence requiring the wearing of absorbent materials do not deviate from the types of symptoms or from the severity of symptoms.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why such higher ratings are not warranted.  As the rating schedule is adequate to evaluate this disability, referral for extra-schedular consideration is not necessary.  See Thun, 22 Vet. App. at 115-16.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

After a review of the medical evidence and resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating greater than 60 percent are not met.  38 U.S.C.A. § 5107(b) (West 2014).

	(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating greater than 60 percent for prostate cancer residuals is denied.



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


